                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD NEHLS,

                   Plaintiff,                            8:19CV362

      vs.
                                                     MEMORANDUM
NEBRASKA,                                             AND ORDER

                   Defendant.


      Plaintiff Richard Nehls filed his Complaint on August 23, 2019. (Filing No.
1.) He has been given leave to proceed in forma pauperis. (Filing No. 6.) The court
now conducts an initial review of Plaintiff’s Complaint to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

       Plaintiff names the State of Nebraska as the sole defendant in this action.
Plaintiff utilized the form Pro Se 1 Complaint for a Civil Case and under
“Statement of Claim” wrote “None.” (Filing No. 1 at CM/ECF p. 4.) Plaintiff also
failed to specify what relief he seeks.

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).
      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                                III. DISCUSSION

       The court has carefully reviewed Plaintiff’s Complaint, keeping in mind that
complaints filed by pro se litigants are held to less stringent standards than those
applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S.
519, 520 (1972). However, as set forth above, even pro se litigants must comply
with the Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 8
requires that every complaint contain “a short and plain statement of the claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state
enough to “‘give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting
Twombly, 550 U.S. at 555). Complaints filed in federal court must also contain “a
demand for the relief sought.” Fed. R. Civ. P. 8(a)(3). Here, Plaintiff’s Complaint
fails to meet the minimal pleading standard and does not specify the relief he
seeks.
                                         2
       Moreover, the Eleventh Amendment bars private parties from suing a state
in federal court. Doe v. Nebraska, 345 F.3d 593, 597 (8th Cir. 2003). Thus,
Plaintiff cannot maintain suit against the State of Nebraska in this court.
Accordingly,

      IT IS ORDERED that:

       1.     Plaintiff’s Complaint (filing no. 1) is dismissed without prejudice for
failure to state a claim.

      2.     The court will enter judgment by a separate document.

       3.    Plaintiff’s pending Motion for Appointment of Counsel (filing no. 3)
is denied as moot.

      Dated this 3rd day of September, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         3
